Title: To George Washington from Robert Dinwiddie, 25 May 1754
From: Dinwiddie, Robert
To: Washington, George



Sir
Winchester May 25th 1754

I can assure You I am concerned & no less surpriz’d to find by Yr Letr of the 18th of this Mo. such ill timed Complaints & as I conceive not altogether founded in such real Cause as I am sorry to find You think they are—You certainly judge very rightly of the Importance of the Service & that Yr Honrs are engag’d too far to recede from it, which I hope an attentive reflection on wt I am going to observe will satisfie You & the other Gent. there is not so great Provocation to withdraw Yrselves from as You seem to think at present—The first Objectn to the Pay if made at all shd have been made before engaging in the Service. The Gent. very well knew the Terms on which they were to serve & were satisfied then with it, nor cd they be ignorant of the Numbers that as well as themselves & to whom they were prefer’d approved of the Terms & were desirous to serve on those Conditions. And as to the Canad. Expedition, it is I believe a Mistake to say, that those who served in it were found with Wine & Beer at the Public Expence, & that their Wages were higher or even so high as Yours. I agree with You about the second Article wherein the Allowance for enlisting is complained of, I do not approve of that & am very far from intinding the Officers shd raise recruits at their own private Expence, the 21/6 allowed, however it is greater than the Complainants mention who take no Notice of it. I am willing to think it was inadvertency in the Committee, & I will take care it shall be rectified. But as to Your Allowance being the same as the common Men, I must observe to You that it is so throughout His Majesty’s Army & Navy, & if any Officer indulges further it is from his own Pocket. And it shd be remember’d that an Officer in

England is obliged to many more expences than You are, that the Difference of his Pay is over ballanc’d by them. The number of Sergeants & Corporals is not sufficient & I will have more appointed. The Hardships complained of in the last Article are such as usually attend on a Military Life & are consider’d by Soldiers rather as Oppties of Glory than Objects of Discouragemt. They might have easily been foreseen & avoided but wd be now the worst reason in the World for quiting the Service or laying down Commos. that had been earnestly solicited & were granted on Public well Known Terms. In fine let the Gent. be assur’d I have them no less at Heart than the Cause to which they have devoted themselves, & that I shall not be wanting to make them easy, & reward their Merit as far as I find I have it in my Power. I have no Complaints of this kind from Colo. Fry or his Corps, & I hope You will take care not to let them know anything of Your Dissatisfactn—Communicate the above to Yr Officers with Yr usual good Sense, & endeavour to pacifie their ill timed Complaints. Thus much in answer to the Paper signed by Capt. Stephens & others. Now Colo. W: I shall more particularly answer wt relates to YrSelf, & I must begin with expressing both Concern & Surprize, to find a Gent. whom I so particularly consider’d, & from whom I had so great Expectats. & Hopes, appear so differently from himself, & give me leave to say mistakenly as I think, concuring with Complaints in general so ill founded. I am sensible of Yr Difficulties & You may believe I shall not let Your Merit pass unnotic’d. I believe You sincerely attach’d to Yr Countrie’s Wellfare & Prosperity, which You know very much depends on the Success of Your present Expeditn & this I perswade myself will sweeten the Toils, that You will hereafter reflect on with Pleasure & engage You to think of nothing less than resigning Yr Comd or countenancing in any sort the Discontent that cd never be more unseasonable or pernicious than at present. You seem to be unacquaint’d with the Allowance of £100 ⅌ Ann. to Colo. Fry, for a Table to himself & the Field Officers, & therefore I mentn it as I have done to him, & on junction of the Forces he no doubt will keep a Table agreeable to the Allowance given him—The Capt. of the Independt Compa. from So. Car. is now here, & his Corps consisting of 100 fine Men expected on Sunday; & I have Advice that a large Body of Inds. & white Men from No. Car. are on their

March & may be expected here in a Week, & the two Independt Compas. from NY: cannot I think be long behind them, I shall hasten them all to You as they arrive. I remn here in great Expectatn & Uneasiness for the Half King & some other of the Indn Chiefs, whom I desire You will hasten if not already pass’d You, & pray let me have the best Intelligence You can of the Twightwees, & whether I may expect to see them here—Mr Jno. Willis returns to the Service, & I recommend him to Yr favo. & Notice. I desire You will be particularly cautious in regard to the Disigns of the French, You know they are a cunning People, & may be apt to take the advantage of Yr small Number which I hope will soon be increasd to make a good Figure agst them. With great Sincerity & regard I wish You Health, & Success to our Arms & am with very great Esteem. Sr Yr humble Servt
